Title: To John Adams from Henry Guest, 15 June 1808
From: Guest, Henry
To: Adams, John


                            Honorable Sir
                            Brunswick 15 June 1808 East Jersy
                        
Your Very Frindly Letter of the 14th. March last Came Duly to hand. it gave and Still gives Me Much pleasure—I am allso Much pleased with my son Henry for doing himself so Much Sattisfaction As his Paying you that respect that He Knew I should have done if Near you on a Journey to Boston—He realy gave Me Much Sattisfaction that his Pollitical ideas pleased you. His Lettes to Me Are full of your kind treatments of him and he Seems not to know how to say Enough in praise of your good Lady—In fear that I should not have the pleasure to See your Son in his return from Senate, I wrote him a Short Note that I had A Little Staff to Send by him that was to Support your tottring Limbs if you Arrived at My age, of A true American growth. He Caled  and I felt Overjoyd Joyed to have A son of yours Within  My Wals But Could not Speack of Such Matters As I Could have Wished having Company that I could not trust—When I deliverd the Staff I Desired My best wishes for your health and happyness and to  him to tell You, to have it Christned Your Guest and Wished it to have the Honour to attend you Whenever you walked out to View Your Farm—
These Sir, I Acknowledgeto be Small Matters and Might pass with you if our Country was in A tranquil State—But in this preasent unhappy Crisis Your Mind and All your Superiour powers Must be Supposed  to Extricate Your Country from these at present Dismal Dark and Dreary times—But in your present Private Station Without power to inforce your salutory Advice, We feele Moste Sensibly its Want. Your time in Life, With Experience in public Affairs Calls Loudly on you to Come once More out of Your Retreat And if you are assailed Again With Detraction from Rascals Your Philosophy and Knowledge of Man With the Example of Washington Jefferson their invenemored Shafts Will have No Effect With the honest parts of Our Country. My best Wishes Are with you Who Are Honoured Sir your Most Humble Servt.
Henry Guest
